Citation Nr: 9920768	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to restoration of a 20 percent rating for a 
left ankle condition, rated as 10 percent as of August 1, 
1998, to include the issue of whether the reduction in rating 
was proper. 

2.  Entitlement to restoration of a 10 percent rating for a 
right ankle condition, rated as noncompensable as of August 
1, 1998, to include the issue of whether the reduction was 
proper.  


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to March 
1988.

This case comes before the Board of Veterans' Appeal (Board) 
by means of a February 1998 rating action in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) implemented a proposed reduction, from 
10 percent to noncompensable, for the veteran's right ankle 
disability, effective as of August 1, 1998; the 10 percent 
rating had been in effect since January 16, 1993.  
Additionally, the RO proposed to reduce the disability 
evaluation of the veteran's left ankle disability, from 20 
percent to 10 percent, effective as of August 1, 1998; the 20 
percent rating had been in effect since May 13, 1992.  In a 
May 1998 rating action, the RO reduced the disability 
evaluations of the veteran's ankles to the level proposed in 
the February 1998 rating action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  With regard to the veteran's left ankle disability, the 
objective clinical evidence demonstrates material improvement 
in VA examinations of June 1996 and August 1997.

3.  With regard to the veteran's right ankle disability, the 
objective clinical evidence demonstrates material improvement 
in VA examinations of June 1996 and August 1997. 



CONCLUSIONS OF LAW

1.  The criteria for restoring the evaluation for the 
veteran's left ankle disability to 20 percent have not been 
met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.40-4.46, 
4.71a, Diagnostic Code 5271 (1998).

2. The criteria for restoring the evaluation for the 
veteran's right ankle disability to 10 percent have not been 
met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.40-4.46, 
4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been secured or 
sought by VA, are available.  The Board accordingly finds 
that all relevant evidence has been developed, and that the 
duty to assist the veteran, as required by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth the material facts and basis for the 
reduction.  Notice is to be given to the veteran of the 
proposed action and he shall be afforded 60 days to present 
additional evidence to show that compensation should be 
continued at its present level.  38 C.F.R. § 3.105(e) (1998).  

In addition, there are other specific requirements that must 
be met before VA can reduce certain service-connected 
disability ratings. 38 C.F.R. § 3.344 (1998).  Since the 30 
percent rating had been in effect for at least five years, 
the provisions set forth in 38 C.F.R. § 3.344 (1998) that 
pertain to the reduction of ratings in effect for five years 
or more apply.  In addition, medical evaluations "be full and 
complete," or they will not be used as a basis for reduction 
of ratings.  Further, reduction will only occur if the rating 
agency determines that "the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life," i.e., the decrease in 
disability must be of a sustained nature.  38 C.F.R. § 
3.344(a) (1998).

Service connection for a left ankle disability was granted by 
the RO by means of an October 1988 rating action.  A 
noncompensable evaluation was assigned effective March 1988.  
By means of a June 1993 rating decision, the disability 
rating for the veteran's left ankle disability was increased 
to 20 percent effective May 13, 1992.  In the June 1993 
rating decision, the RO also granted service connection for a 
right ankle disability, rated as 10 percent disabling as of 
January 16, 1993.  

In a rating decision promulgated in February 1998, a proposal 
was made by the RO to decrease the disability ratings.  It 
was proposed that the disability rating of the left ankle be 
reduced to 10 percent and the rating for the right ankle to 
be decreased to noncompensable. The veteran was notified of 
these proposals on February 21, 1998.  In the notice, the he 
was told that he may submit medical evidence or other 
evidence within 60 days and that if he did not respond within 
60 days, the proposed reductions would take place.  The 
evidence does not show that he responded to the notice and, 
in a May 1998 rating action, the ratings were reduced to 10 
percent for the left ankle and noncompensable for the right 
ankle.  The new reduced ratings were effective August 1, 
1998.  The veteran appeals this action.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.   See 
38 C.F.R. § 3.344. (1998).  The question that remains is 
whether the evidence on which the reductions were based 
supported the reductions.

The severity of ankle disabilities, for VA rating purposes, 
is determined by application of the criteria set forth in 
38 C.F.R. § 4.71a of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule). Under diagnostic code 
5271, moderate limitation of motion of the ankle contemplates 
a 10 percent evaluation, while moderate limitation of motion 
will result in a 20 percent disability evaluation.  The Board 
notes that normal ankle dorsiflexion is 20 degrees and normal 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1998).  

I.  Restoration of a 20 percent rating for a  Left Ankle 
Disability

As set forth above, the level of disability of a left ankle 
disability is determined by applying the diagnostic codes 
found in 38 C.F.R. § 4.71a.  Additionally, in determining 
whether there has been sustained improvement in the veteran's 
left ankle disability, an analysis of the changes in the 
range of motion of  that joint is necessary.  

The evidence shows that the veteran served as a parachutist 
while on active duty and that he experienced an inservice 
injury to his left ankle and was treated in January 1980 for 
degenerative joint disease of the left ankle.  A VA 
examination report of August 1988 shows that the veteran had 
range of motion in his left ankle of 10 degrees dorsiflexion 
and 55 degrees of plantar flexion.  However, the examiner 
found that the inversion and eversion of each ankle were 
normal and there was no crepitus on flexion or extension of 
the left ankle.  The veteran could walk on his toes and on 
his heels; however, he could not squat completely to the 
ground because of stiffness in each ankle.  Based on a review 
of the evidence including the August 1988, service connection 
was established and a noncompensable evaluation was assigned.  

A subsequent VA examination was conducted in January 1993.   
The veteran stated that he had difficulty with both ankles in 
the morning, but this gradually improved after several hours.  
Upon physical examination, he showed a gait with diminished 
push-off and a hesitant gait pattern; however, the examiner 
opined that there was no true antalgic gait.  His left ankle 
was shown to have a range of motion from 5 degrees of 
dorsiflexion to 20 degrees of plantar flexion; the examiner 
noted moderate discomfort on the extremes of motion.  Based 
on the above examination, the rating was increased to 20 
percent due to marked limitation of motion and a high level 
of pain associated with his left ankle disability.  

A VA examination of June 1996 showed improvement from the 
prior examination in 1993.  The veteran's gait improved as 
the examiner noted that he walked with a normal gait and 
pattern.  Likewise, plantar flexion increased to 40 degrees.  
Which, when viewed with the normal range of motion found in 
38 C.F.R. § 4.71, Plate II (1998), shows that plantar flexion 
was approximately 89% of normal.  The Board notes that 
dorsiflexion was observed at 0 percent during this 
examination; however, in light of the normal gait, this 
figure when considered with the observations of the veteran's 
gait and level of plantar flexion, indicates that his 
disability had improved since the prior examination in June 
1996.  

The most recent VA examination was conducted in August 1997. 
The examination report indicates that the veteran complained 
that his bilateral ankle disabilities had become so severe as 
to limit him to three steps while walking.  However, the 
Board's attention is drawn to the examination report which 
notes that the veteran's gait within the office appeared to 
be fairly normal.  Range of motion was observed at 15 degrees 
dorsiflexion, the highest level recorded in the veteran's 
post-service medical records, and 35 degrees plantar flexion, 
which is slightly lower than the level in June 1996, but 
considerably higher than the level recorded in January 1993.  
Additionally, the Board notes that the range of motion may be 
better than recorded as the examining physician noted that he 
questioned the amount of the veteran's effort during the 
testing.  In fact, the examiner could not find objective 
physical findings to support the veteran's multiple physical 
complaints of pain and lack of endurance.
 
In view of the foregoing, the Board must conclude that the 
criteria for the restoration of a 20 percent rating for a 
left ankle are not met.  To the contrary, the 10 percent 
rating that is in effect is entirely appropriate.  


II.  Restoration of a Right Ankle Disability

As with our previous discussion of restoration of left ankle 
disability, a review of the historic severity of the 
veteran's right leg is in order.  Service connection for the 
right ankle, as set forth above, was granted in June 1993 
based on findings during a January 1993 physical examination.  
During the examination, the examiner opined that the veteran, 
in addition to his left ankle disability, sustained a right 
ankle disability while in service.  Measured range of motion 
of the veteran's right leg was recorded at 15 degrees 
dorsiflexion and 30 degrees plantar flexion.  As stated 
above, he was noted to have a diminished push-off with a 
hesitant gait pattern.  However, the examiner felt that there 
was no true antalgic gait.  Additionally, subtalar motion 
with inversion was measured at 50 degrees on the right side.  
Based on this evaluation and a review of the veteran's claims 
folder, a 10 percent evaluation was granted for a right ankle 
disability.   

The VA examination of June 1996 indicates an improved gait as 
the examination report indicates that his gait and pattern 
were normal.  Range of plantar flexion of 50 with 
dorsiflexion of 0 degrees was noted.  The Board notes that 
the plantar flexion is within normal limits; however, the 
dorsiflexion was lower than normal.  However, the normal gait 
and plantar flexion along with the recorded dorsiflexion 
results in a slight limitation of motion to which a 
noncompensable rating is appropriate.  

The most recent VA examination, of August 1997, indicates 
dorsiflexion of 15 degrees and plantar flexion of 35 degrees.  
As stated above, the examination report indicates that the 
veteran complained that his bilateral ankle disabilities had 
become so severe as to limit him to three steps while 
walking.  However, the Board's attention is drawn to the 
examination report which notes that the veteran's gait within 
the office appeared to be fairly normal and the examining 
physician's diagnosis of complaints of pain and lack of 
endurance with no collaborating physical findings.  The Board 
notes that the examinations of January 1996 and August 1997 
indicate that sustained improvement has occurred and that the 
veteran experiences slight limitation in the range of motion 
of his right ankle.   

In view of the foregoing, the Board must conclude that the 
criteria for the restoration of a 10 percent rating for a 
right ankle are not met.  To the contrary, the noncompensable 
rating that is in effect is entirely appropriate.


ORDER

Entitlement to the restoration of a 20 percent evaluation for 
a left ankle disability is denied. 

Entitlement to the restoration of a 10 percent evaluation for 
a right ankle disability is denied.  






		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

